Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2014

                                  No. 04-14-00291-CV

                         IN THE INTEREST OF N.S., a Child

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 1997-PA-01542
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       The Appellee’s Second Motion to Extend Time for Filing Brief is GRANTED. The
appellee’s brief is due on December 19, 2014.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court